DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's supplemental amendment filed on 26 April 2021 has been entered. Claims 1 and 7-8 have been amended. No claims have been cancelled. No claims have been added. Claim 1-20 are still pending in this application, with claims 1, 8, and 15 being independent. Claims 15-20 have been withdrawn from consideration (please see the response to requirement for restriction/election filed 21 December 2020).

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of joining a module comprising a polymer to an electrical conductor, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 December 2020.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al. (US 2020/0396359 A1, herein referred to as: Rosen), in view of Olsson et al. (US 2016/0261829 A1, herein referred to as: Olsson).
Regarding claim 1, Rosen teaches or suggests (Figs. 1-3) a strobe module (104), comprising: a Fresnel lens (308, Fig. 3, and paragraph [0053]) comprising: a sidewall (310) at least partially defining an internal volume (said sidewall 310 at least partly defines the internal volume in which 304A and 304B are contained, as shown in Fig. 3) and defining an external surface of the strobe module (310 is an external surface of the strobe module 104); a gasket (116A and 116B); a substrate (302) coupled to the sidewall (via 305), the substrate (302) further defining the internal volume (as shown in Fig. 3, 302 defines a lower region of the internal volume in which 304A and 304B are contained); and a light source (304A and 304B, paragraph [0053]) disposed on the substrate (302) in the internal volume (as shown in Fig. 3).  
Rosen does not teach or suggest that said external surface of said strobe module including an external channel, said gasket disposed in the external channel.
Olsson teaches or suggests (Fig. 4B) an external channel (an external channel within 420 in which 430 is disposed), a gasket (430) disposed in the external channel (as shown in Fig. 4B).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Rosen and incorporated the teachings of an external channel, said gasket disposed in the external channel, such as taught or suggested by Olsson, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of simplifying the assembly process (i.e. by providing a fitting to position the adhesive in the desired location on the sidewall), and/or increase the effectiveness of the seal (i.e. by providing a fitting to affix the seal in place on the sidewall). 
Regarding claim 2, Rosen does not explicitly teach that the Fresnel lens and the sidewall are a unitary component.
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Rosen and formed the Fresnel lens and the sidewall as a unitary component, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re Larson, 144 USPQ 347, 349 (CCPA 1965). In the instant case, one skilled in the art would have been motivated to reduce the complexity of assembling the strobe module. 
Regarding claim 3, Rosen teaches or suggests (Figs. 1-3) the Fresnel lens (308) is a separate component from the sidewall (310); and the Fresnel lens is joined to the sidewall (as shown in Fig. 3).  
Regarding claim 4, Rosen teaches or suggests (Figs. 1-3) the light source (304A and 304B) comprises a light emitting diode (LED, paragraph [0053]).  
Regarding claim 8, Rosen teaches or suggests an electronic device (Figs. 1-3), comprising: a cover (112) at least partially defining an external surface of the electronic device (as shown in Figs. 1-3) and defining an aperture (an aperture through which 109 is exposed, as shown in Fig. 1); a strobe module (104) at least partially disposed in the aperture (as shown in Fig. 1), the strobe module (104) comprising: a Fresnel lens (108) further defining the external surface of the electronic device (at least at a top portion 312, corresponding to 109, as shown in Figs. 1 and 3); a sidewall (310) of the Fresnel lens (308) at least partially defining an internal volume of the strobe module (as shown in Fig. 3, said sidewall 310 partly defines a top portion of the internal volume in which 304A and 304B are disposed), the sidewall coupled to the cover (as shown in Fig. 1); a substrate (302) coupled to the sidewall (via 305), the substrate further defining the internal volume (the substrate 302 further defines a lower portion of the internal volume in which 304A and 304B are disposed); a light source (304A and 304B) disposed on the substrate (302) in the internal volume (as shown in Fig. 3); and a gasket (116A and 116B) disposed between the sidewall (310) and a thickness of the cover (said gasket 116A and 116B is disposed between sidewall 310, and a thickness of the cover 112 in a direction extending transversely from a surface of 120 to 109), the gasket (116A and 116B) sealing the sidewall (310) to the thickness of the cover defining the aperture (as shown in Fig. 1, i.e. said gasket 116A and 116B seals sidewall 310 to the thickness of the cover that also defines the aperture therein, as shown in Fig. 1).  
Rosen does not explicitly teach that said sidewall defines a channel, said gasket disposed in the channel.
Olsson teaches or suggests (Fig. 4B) an external channel (an external channel within 420 in which 430 is disposed), a gasket (430) disposed in the external channel (as shown in Fig. 4B).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Rosen and incorporated the teachings of said sidewall defines a channel, said gasket disposed in the channel, such as taught or suggested by Olsson, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of simplifying the assembly process (i.e. by providing a fitting to position the adhesive in the desired location on the sidewall), and/or increase the effectiveness of the seal (i.e. by providing a fitting to fix the seal in place on the sidewall). 
Regarding claim 9, Rosen teaches or suggests (Figs. 1-3) a comprising a flexible connector (102, or a subsequent connector on 102) joined to the substrate (302) and in electrical communication with the light source (as shown in Fig. 1).  
Regarding claim 10, Rosen teaches or suggests (Figs. 1-3) the flexible connector (102, or a subsequent connector on 102) is joined to the substrate (302) with a solder (paragraph [0036]).  
Regarding claim 12, Rosen teaches or suggests (Figs. 1-3) the gasket (116A and 116B) comprises an o-ring (paragraph [0046], i.e. gasket 116A and 116B are mounted around the top cylindrical portion in a circular fashion so as to prevent water from entering around the flash module, and thus reasosnably constitute an o-ring). 
Regarding claim 13, neither Rosen nor Olsson explicitly teach or suggest that the o-ring comprises a same color as a portion of the cover defining the external surface.  
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Rosen and incorporated the teachings of the o-ring comprises a same color as a portion of the cover defining the external surface, since the courts have stated that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). In the instant case, one skilled in the art would have been motivated to improve the appearance of the device (i.e. by matching the color of the gasket and cover so as to better conceal the gasket from view).
Regarding claim 14, Rosen teaches or suggests (Figs. 1-3) the light source (304A and 304B) comprises an LED (paragraph [0053]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen, in view of Olsson, as applied to claim 1 above, and in further view of Postovalov et al. (US 8,947,527 B1, herein referred to as: Postovalov).
Regarding claim 5, Rosen teaches or suggests (Figs. 1-3) the light source (304A and 304B) comprises two LEDs (as shown in Fig. 3, and as described in paragraph [0053]).
Neither Rosen nor Olsson explicitly teach or suggest that the strobe module further comprises an ambient light frequency sensor and a thermal sensor disposed on the substrate in the internal volume.  
Postovalov teaches or suggests (Figs. 1-9) the strobe module (100) further comprises an ambient light frequency sensor and a thermal sensor (col. 6, lines 10-20) disposed on the substrate (114, Fig. 5, sensors coupled to 130, see Figs. 3-4) in the internal volume (within the internal volume of 106).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Rosen and incorporated the teachings of the strobe module further comprises an ambient light frequency sensor and a thermal sensor disposed on the substrate in the internal volume, such as taught or suggested by Postovalov, in order to improve the performance of the device and/or light quality (i.e. by providing feedback to the flash module controller for light level adjustment as dependent upon the ambient light level), and/or improve or otherwise increase the longevity of the device (i.e. by preventing overheating of the strobe module). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen, in view of Olsson, as applied to claim 1 above, and in further view of Nourbakhsh (US 9,110,355 B1).
Regarding claim 6, Neither Rosen nor Olsson explicitly teach that the Fresnel lens comprises polycarbonate.  
Nourbakhsh teaches or suggests (Fig. 1) a lens (104) comprising polycarbonate ().
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Rosen and incorporated the teachings of the lens comprising polycarbonate, such as taught or suggested by Nourbakhsh, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In the instant case, one skilled in the art would have been motivated to improve the performance of the strobe module (i.e. by preventing the lens from diminishing the brightness or altering the color of the light emitted from the light source).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen, in view of Olsson and Nourbakhsh, as applied to claim 6 above, and in further view of Fromentin et al. (US 2020/0241174 A1, herein referred to as: Fromentin).
Regarding claim 7, neither Rosen, Olsson, nor Nourbakhsh explicitly teach a portion of the Fresnel lens comprises an acrylic hard coat.  
Fromentin teaches or suggests (paragraph [0003]) a lens (Fig. 1, or optical glass, paragraph [0003]) comprising an acrylic hard coat (paragraph [0003]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Rosen and incorporated the teachings of a portion of the Fresnel lens comprises an acrylic hard coat, such as taught or suggested by Fromentin, in order to improve the performance of the device, and/or increase the longevity of the device (i.e. by providing a feature that prevents the lens from becoming damaged).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen, in view of Olsson, as applied to claim 10 above, and in further view of Jagt et al. (US 2017/0155811 A1, herein referred to as: Jagt).
Regarding claim 11, neither Rosen nor Olsson explicitly teach or suggest that a distance from an internal surface of the cover to a surface of the solder protruding from the flexible connector is less than 1 millimeter.  
Jagt teaches or suggests (Figs. 4B) a distance from an internal surface of the cover to a surface of the solder protruding from the flexible connector is less than 1 millimeter (paragraph [0105]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Rosen and incorporated the teachings of a distance from an internal surface of the cover to a surface of the solder protruding from the flexible connector is less than 1 millimeter, such as taught or suggested by Jagt, in order to reduce the size of the strobe module. 

Response to Arguments
Applicant's arguments filed 26 April 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually in regard to claim 1 (i.e. in regard to the Olsson reference: “…Olsson fails to teach or suggest a Fresnel lens comprising: a sidewall at least partially defining an internal volume and defining an external surface of the strobe module including an external channel…,” page 8 of the above-cited remarks), one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Rosen teaches or suggests the claimed features including a gasket formed on an external sidewall surface of a strobe module. Olsson is relied upon merely for the teachings of a groove in which to position the gasket, and not for the teachings of: “…a Fresnel lens comprising: a sidewall at least partially defining an internal volume and defining an external surface of the strobe module…” As outlined in the rejection above, the combined teachings of Rosen and Olsson teach or suggest the combined limitations of claim 1. 
In response to applicant's arguments against the references individually in regard to claim 8 (i.e. in regard to the Olsson reference: “…nowhere does Olsson teach or suggest that the gasket is disposed between the channel and the thickness of the cover. Instead, the gasket of Olsson is positioned between the window 420 and the illumination module housing 420, which is screwed into the actual camera head. Olsson fails to provide or even address the purpose and advantages of the claimed invention (i.e., providing a strobe module with a thin profile, sealed in the thickness of the external cover)…,” page 9 of the above-cited remarks), one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, as was outlined above for claim 1 above, Rosen teaches or suggests the claimed features including a gasket formed on an external sidewall surface of a strobe module. Olsson is relied upon merely for the teachings of a groove in which to position the gasket, and not for the teachings of: “…the gasket is disposed between the channel and the thickness of the cover…” As outlined in the rejection above, the combined teachings of Rosen and Olsson teach or suggest the combined limitations of claim 8. 
In response to Applicant's arguments that Jagt fail to disclose, or even suggest, “…a distance from an internal surface of the cover to a surface of the solder protruding from the flexible connector is less than 1 millimeter...there is no indication in Jagt that the disclosed strobe height includes a solder point….,” page 13 of the above-cited remarks, the Applicant is advised that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 159 USPQ 342 (CCPA 1968). In the instant case, the device of Jagt discloses a flash module package with an overall strobe height in the range of 0.6 mm to 1.2 mm. Thus, for any range of 1.0 mm and lower, the device of Jagt satisfies the claimed limitation, as the distance from an internal surface of the cover to a surface of the solder on the bottom of the housing would be less than the height of the strobe module. Additionally, the back of the housing is provided with contacts to attach the strobe module to a circuit board, as recited in paragraph [0105]. Therefore, the combined teachings of Rosen, Olsson, and Jagt teach or suggest the above-recited claim limitations. 
In response to Applicant's argument that one skilled in the art would not have been motivated to combine the teachings of Jagt with Rosen and Olsson since: “…as recited in paragraph [0028] of the Specification, “challenges can arise because one or more materials of the module, such as the polymeric material that can make up the lens, might not be able to withstand the temperatures generated by traditional bonding or soldering techniques.” Thus, because of these challenges, it would not have been obvious to a person of ordinary skill in the art to have incorporated the claimed dimensions so as to reduce the thickness of the strobe module...,” page 13 of the above-cited remarks, the Examiner respectfully disagrees. The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In the instant case, in light of the teachings of Jagt, one skilled in the art would have found such a combination obvious  in order to reduce the height of the strobe module (i.e. at least to a size within the range described by Jagt).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN J CATTANACH/Examiner, Art Unit 2875